 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                             EASTERN DISTRICT OF CALIFORNIA
 5

 6   JOSE ROBERTO ZAIZA,                                 CASE NO. 1:19-cv-01475-AWI-HBK (PC)
 7                          Plaintiff,                   ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND
 8                  v.                                   DISMISSING ACTION AS UNTIMELY
 9   PEACOCK, et al.,                                    (Doc. No. 11)
10                          Defendants.
11

12         Plaintiff Jose Roberto Zaiza is a state prisoner proceeding pro se and in forma pauperis in
13 this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

14 magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local

15 Rule 302.

16         On April 14, 2020, the then-assigned magistrate judge issued findings and
17 recommendations to dismiss the instant action as untimely. Doc. No. 11. Plaintiff filed objections

18 on June 1, 2020. Doc. No. 12.

19         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a
20 de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s

21 objections, the Court concludes that the findings and recommendations are supported by the

22 record and proper analysis.

23

24                                               ORDER
25         Accordingly, IT IS HEREBY ORDERED that:
26         1.      The findings and recommendations (Doc. No. 11) issued on April 14, 2020, are
27                 ADOPTED in full;
28         2.      This action is DISMISSED as untimely; and
 1          3.    The Clerk of Court shall CLOSE this case.
 2

 3
     IT IS SO ORDERED.
 4

 5 Dated:    June 23, 2021
                                             SENIOR DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
